Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2 and 6-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Woo U.S. Publication 2008/0082161 discloses a valved conduit, comprising: a leak tested subassembly of a conduit graft comprising a longitudinal tubular portion between an upper end and a lower end, the lower end having a collar portion; and an annular sewing ring comprising an inner core and an outer fabric covering, the sewing ring being positioned adjacent the lower end of the conduit graft whereby the collar portion contacts an inner wall of the sewing ring and the collar portion is secured to the sewing ring; a prosthetic heart valve having an inner support frame covered with fabric and defining a flow orifice and a plurality of leaflets extending inward from the support frame to ensure one-way blood flow through the heart valve, wherein the heart valve is positioned within the lower end of the conduit graft and the fabric covering the support frame extends downward in a tubular segment and is folded radially outward underneath the subassembly of the conduit graft and sewing ring and secured thereto with sutures. Furthermore, Woo discloses the tubular matrix is impregnated with gelatin. However, Woo does not expressly disclose nor render obvious a holder attached to the heart valve and extending from the heart valve out of the upper end of the conduit graft. In addition, Woo does not expressly disclose nor render obvious the subassembly further comprises an additional coating selected from the group consisting of silicone, gelatin and hydrogel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774